EXHIBIT 15.1 The Board of Directors and Stockholders FedEx Corporation We are aware of the incorporation by reference in the Registration Statements (Form S-8 Nos. 333-192957, 333-171232, 333-45037, 333-34934, 333-100572, 333-111399, 333-121418, 333-130619, 333-156333 and Form S-3 No.333-207036) of FedEx Corporation and in the related Prospectuses of our report dated September 20, 2017, relating to the unaudited condensed consolidated interim financial statements of FedEx Corporation that are included in its Form 10-Q for the quarter ended August31, 2017. /s/ Ernst& Young LLP Memphis, Tennessee September 20, 2017
